Citation Nr: 1826885	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-32 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1992 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied service connection for a left knee disability and a lumbar spine disability.


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability.

2.  Degenerative disc disease at L5-S1 is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for degenerative disc disease at L5-S1 have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

I.  Left Knee

The evidence is against a finding that the Veteran has a current left knee disability.  He was afforded a VA examination in August 2014, at which time he reported that he had no pain, loss of motion or weakness in the left leg ever since undergoing arthroscopic surgery in July 1996.  The examination itself revealed 140 degrees of knee flexion and 0 degrees of knee extension, which is considered normal.  See 38 C.F.R. § 4.71, Plate II.  There was no objective evidence of painful motion, and range of motion was unchanged following repetitive testing.  Knee stability was normal, and there was no evidence of recurrent subluxation or dislocation.

The examiner noted diagnoses of patellofemoral syndrome and a medial meniscus tear.  However, these were clearly based on records which documented those conditions in 1994 and 1996, respectively.  Such diagnoses, rendered 15 years prior to the Veteran's claim, are not sufficiently proximate to the appeal period to constitute a "current" diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294, n.4 (2013).  This is particularly true in view of the normal knee findings documented during the examination, as well as the Veteran's report of being asymptomatic.  Therefore, the Board finds that no current disability is present in the left knee.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (disability occurs if a veteran cannot perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance).

Finally, records from July 1996 show the Veteran underwent an arthroscopic knee procedure to treat the meniscus tear that was diagnosed at that time.  A review of the surgical report shows that this procedure was a debridement of the partial thickness tear in the meniscus.  "Debridement" is the removal of devitalized or contaminated tissue until surrounding healthy tissue is exposed.  See Dorland's Illustrated Medical Dictionary 481 (31st ed. 2007).  The surgical report specifically stated that the meniscus was stable and that a meniscectomy would be excessive.  Therefore, irrespective of his asymptomatic status, the evidence does not show that the Veteran might otherwise establish the current disability of a removed meniscus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (recognizing removal of the semilunar cartilage as a disability for VA purposes).

II.  Lumbar Spine

With respect to element (1), a current disability, a December 2011 letter from the Veteran's chiropractor noted that he had degenerative disc disease at L5-S1.  An August 2014 VA examination diagnosed lumbosacral strain.  Therefore, element (1) has been satisfied.

Notably, an April 2013 VA opinion, generated after the Veteran did not appear for an examination, diagnosed spondylosis based on outside records.  However, it is not clear where the examiner obtained this diagnosis.  The only "outside" records are from the Veteran's chiropractor, and they do not reference spondylosis.  Therefore, this diagnosis and the accompanying nexus opinion are not probative.

With respect to element (2), an in-service incurrence, service treatment records are negative for any complaints, treatment, or diagnoses of a lumbar spine condition.  However, the Veteran served as a paratrooper.  His private records and VA examination show that he reported multiple jumps, carried heavy gear, and ran long distances.  These activities are consistent with the circumstances of the Veteran's service, are corroborated by a December 2011 lay statement from T.H., who served with the Veteran, and ultimately satisfy element (2). See 38 U.S.C. § 1154 (2012)(providing that consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.)  

With respect to element (3), a link between the current condition and service, the August 2014 VA examiner stated it was less likely than not that such a link existed as there was no record of a back-related complaint in the Veteran's service treatment records.

In contrast, the December 2011 letter and January 2013 treatment record from the Veteran's chiropractor stated that the aforementioned activities from service involved a tremendous amount of compressive force on the spine and discs, which caused premature degenerative joint changes.  He noted that the Veteran's disc degeneration was not normal for a man his age.

The Board finds the December 2011 and January 2013 statements from the Veteran's chiropractor to be more probative than the August 2014 VA examiner's opinion.  The latter was based solely on the lack of documented treatment of a spine condition in service, whereas the former acknowledged the circumstances of the Veteran's service and explained how they led to the current disability.  Therefore, after affording the Veteran the benefit of the doubt, element (3) has been satisfied.

As all three elements of service connection have been met, service connection for degenerative disc disease of the lumbar spine at L5-S1 is granted.


ORDER

Service connection for a left knee disability is denied.

Service connection for degenerative disc disease at L5-S1 is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


